Citation Nr: 0307618	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  02-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for pes 
planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The veteran perfected his appeal in this case in June 2002.  
At that time he requested that he be afforded a Travel Board 
hearing.  The veteran's request for a hearing was 
acknowledged in July 2002.  The RO included a form for the 
veteran to indicate his hearing preference.

The veteran submitted a reply to the RO in July 2002.  The 
veteran indicated that he wanted both a Travel Board hearing 
and hearing with the RO hearing officer.

Associated with the claims folder is a Report of Contact 
dated August 9, 2002.  The report detailed a conversation 
with the veteran.  The veteran elected to have a Board 
videoconference hearing in lieu of a Travel Board or local 
hearing.

The veteran was scheduled for a hearing on April 7, 2003.  He 
was notified of the hearing date by way of a letter dated 
March 11, 2003.

The veteran submitted a request to the Board that was 
received in April 2003.  The veteran asked to be placed on 
the list for a Travel Board hearing.  The Board granted the 
veteran's request in April 2003.  (The videoconference 
hearing was not held.)

In light of the foregoing the case must be REMANDED to the RO 
to schedule a hearing before a member of the Board sitting at 
the RO.

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO, and notified of the 
hearing date.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

